DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Rice (US Patent No. 5,516,068).
Regarding claim 13, Ferrando (Figs. 1-3) discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first mounting strut (support 15 on left side);
a second mounting strut (support 15 on right side); and
a chilled beam (air conditioning unit 5, the air conditioning unit has evaporator pipes that is cooled to cool the air) including a first rotatable mounting bracket (claw 16, with rotatable end 18) disposed on a first side (left side) of the chilled beam and configured to sit on the first mounting strut in a deployed position (on end 20 of support 15 in relaxed position of Fig. 1), and a second rotatable mounting bracket (claw 17, with rotatable end 19) disposed on a second side (right side) of the chilled beam opposite to the first side and configured to sit on the second mounting strut in the deployed position (on end 20 of support 15 in relaxed position of Fig. 1), wherein each of the first and second rotatable mounting brackets is biased to the deployed position (the claws 16 and 17 are biased away from the casing 1 due to the spring force).
Ferrando fails to disclose a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut; and
suspension wires coupled to the cross-bracket and configured to be coupled to a mounting wall.
Rice (Fig. 5) discloses a cross-bracket (support bracket 36) configured to engage the first mounting strut (40 at one side of the support bracket 36) and the second mounting strut (40 at another side of the support bracket 36) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 36 fixes the distance between the supports 40) and suspension wires (wires 52) coupled to the cross-bracket (36) and configured to be coupled to a mounting wall (the wire 32 extend vertically from a building structure, col. 4, lines 46-63).
Since Rice’s bracket 36 maintains a distance between having a fixed distance between the supports 40. Therefore, the modification of Ferrando can have the support bracket 36 provided between the supports 15 and the support bracket 36 may have wire, cable or metal rod 52 connecting the ceiling 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut; and suspension wires coupled to the cross-bracket and configured to be coupled to a mounting wall in Ferrando as taught by Rice in order to maintain a fixed distance between the supports 15, prevent undesired movement of the supports 15 and to provide additional structural support for the air conditioning unit 5.
Regarding claim 20, Ferrando further discloses wherein the chilled beam comprises a plenum (inside casing 1) having a plenum flow path (air flow path) defined within a plenum body (casing 1), wherein the first mounting bracket is mounted to the plenum body on the first side of the chilled beam (the left side), and wherein the second mounting bracket is mounted to the plenum body on the second side of the chilled beam (the right side).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Rice (US Patent No. 5,516,068) as applied to claim 13 above, and further in view of Randall (US Patent No. 2,971,666).
Regarding claim 14, Ferrando fails to disclose wherein
a first hinge of the first mounting bracket, wherein the first hinge is configured to enable rotation of the first rotatable mounting bracket between the deployed position and a retracted position, in response to a first downward force on the first mounting bracket by the first mounting strut; and
a second hinge of the second mounting bracket, wherein the second hinge is configured to enable rotation of the second rotatable mounting bracket between the deployed position and the retracted position, in response to a second downward force on the second mounting bracket by the second mounting strut.
Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10. 
The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. The spring loaded hinge may replace the claws 16 and 17 in Ferrando, with a bias away from the casing 1. Lugs 78 may be included so that the rotation of the hinge can be limited to a certain angle.
Therefore, the hinge connecting the end 18 is configured to enable rotation of the first rotatable mounting bracket between the deployed position (relaxed position of Fig. 1) and a retracted position (flexed position), in response to a first downward force on the first mounting bracket by the first mounting strut (when the unit 5 is inserted and the end 18 rotates toward the casing 1 by a downward force); and the hinge connecting the end 19 is configured to enable rotation of the second rotatable mounting bracket between the deployed position (relaxed position of Fig. 1) and the retracted position (flexed position), in response to a second downward force on the second mounting bracket by the second mounting strut (when the unit 5 is inserted and the end 19 rotates toward the casing 1 by a downward force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first hinge of the first mounting bracket and a second hinge of the second mounting bracket in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Regarding claim 15, Ferrando as modified further discloses a first spring configured to exert a first spring-force to bias the first mounting bracket toward the deployed position and away from a retracted position; and a second spring configured to exert a second spring-force to bias the second mounting bracket toward the deployed position and away from the retracted position (the modified Ferrando includes springs provided to rotate ends 18 and 19 and they have bias away from the casing 1).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Rice (US Patent No. 5,516,068) as applied to claim 13 above, and further in view of Backham (GB 2561581 A).
Regarding claim 19, Ferrando fails to disclose wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the chilled beam to prevent rotation of the second mounting bracket beyond the deployed position.
Backham (Fig. 2-3) discloses wherein the mounting bracket (10) comprises a flange (reinforcing angles 30) configured to contact the side of the body (plate body) to resist the upward force (that resist further bending of the bracket 10 about the hinge line 14).
Therefore, the flange taught in Backham may be provided in the claws 16 and 17 of Ferrando to resist further bending of the ends 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the chilled beam to prevent rotation of the second mounting bracket beyond the deployed position in Ferrando in view of Backham in order to provide a support of the claws on the casing 1 to prevent failure at the bends of the claws 16 and 17.
Claims 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666) and Kramer (US Patent No. 3,536,287)
Regarding claim 21, Ferrando (Figs. 1-3) discloses a chilled beam installation assembly, comprising:
a mounting strut (support 15 on left side); and
a rotatable mounting bracket (claw 16 with end 18) coupled to a chilled beam side wall (left side of casing 1) and configured to enable rotation of the rotatable mounting bracket relative to the chilled beam side wall between a retracted position in which the rotatable mounting bracket is not configured to sit on the mounting strut (flexed position when the unit 5 is inserted where the end 18 is below the end 20 of support 15) and a deployed position in which the rotatable mounting bracket is configured to sit on the mounting strut (on end 20 of support 15 in relaxed position of Fig. 1).
Ferrando fails to disclose a rotatable mounting bracket having a hinge; and a fastener extending through the rotatable mounting bracket and into the mounting strut such that, in an installed configuration, the mounting bracket is coupled to the mounting strut.
Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10.
The claw and hinge structure in both Ferrando and Randall are structures to secure an item on a wall or a support. The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. Therefore, the spring loaded hinge may replace the claw 16 in Ferrando, with a bias away from the casing 1. Also note that the hinge may also include lugs 78 so that the rotation of the hinge can be limited to a certain angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first mounting bracket comprises a hinge in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Kramer discloses a fastener (screw 38 in hole 36, see Figs. 1 and 2) extending through the mounting bracket (10) and into the mounting strut (D) such that, in an installed configuration, the mounting bracket is coupled to the mounting strut (the bracket 10 is mounted onto the door D).
Since both attachments of Ferrando and Kramer are both directed to hook structures where a downward movement of the mounting bracket is restrained, a fastener provided between the end 18 of claw 16 can be provided with a fastener so that the position of ends 18 and the end 20 of support 15 can be fixed. As a result, the front and back movement according to Fig. 1 Ferrando can be restrained so that prevent accidental falling of the a/c unit from the support 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fastener extending through the rotatable mounting bracket and into the mounting strut such that, in an installed configuration, the mounting bracket is coupled to the mounting strut in Ferrando as taught by Kramer in order to further provide a fixing between the ends 1 and 20 to prevent movement (i.e. to and from the page of Fig. 1 of Ferrando) so that prevents the a/c unit falling from the support 15.
Regarding claim 22, Ferrando as modified further discloses:
an additional mounting strut (support 15 on right side); and
an additional rotatable mounting bracket (claw 17 with end 19) coupled to an additional chilled beam side wall (right side of casing 1) and configured to enable rotation of the additional rotatable mounting bracket relative to the additional chilled beam side wall between the retracted position (flexed position when the unit 5 is inserted where the end 19 is below the end 20 of support 15) and the deployed position (on end 20 of support 15 in relaxed position of Fig. 1).
Ferrando fails to disclose an additional rotatable mounting bracket having an additional hinge.
Please see the rejection of claim 6 for the modification of the claw 17 into a spring loaded hinge as taught by Randall.
Regarding claim 23, Ferrando as modified further discloses a plurality of rods (threaded rods 13) configured to suspend the mounting strut and the additional mounting strut from a mounting wall such that the mounting strut and the additional mounting strut extend parallel to each other (see Fig. 1 of Ferrando).
Regarding claim 25, Ferrando as modified further discloses wherein the chilled beam side wall and the additional chilled beam side wall (left and right side of casing 1) define a plenum box (casing 1) having a plenum flow path therein (the air flow path within the casing 1).
Regarding claim 26, Ferrando as modified further discloses wherein the rotatable mounting bracket is spring-loaded such that a spring force causes the deployed position and resists the retracted position (see the modification in claims 6 above, the claws are modified into a spring loaded hinge having a bias away from casing 1 and resists rotation towards casing 1).
Regarding claim 27, Ferrando as modified further discloses comprising a spring (coil spring 64 of Randall) disposed about the hinge of the rotatable mounting bracket (about the hinge barrel 60 of Randall), wherein the rotatable mounting bracket is spring-loaded via the spring (the end 18 is spring loaded by the spring in the hinge of Randall).
Regarding claim 28, Ferrando as modified further discloses wherein the rotatable mounting bracket comprises a flange (lugs 78 of Randall) configured to contact the chilled beam side wall to resist the spring force while the rotatable mounting bracket is in the deployed position (the lugs 78 of Randall rests on the surface of casing 1 to resist further rotation of the end 18).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666) and Kramer (US Patent No. 3,536,287) as applied to claim 21 above, and further in view of Rice (US Patent No. 5,516,068).
Regarding claim 24, Ferrando fails to disclose a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut.
As noted in claim 13 above, Rice (Fig. 5) discloses a cross-bracket (support bracket 36) configured to engage the first mounting strut (40 at one side of the support bracket 36) and the second mounting strut (40 at another side of the support bracket 36) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 36 fixes the distance between the supports 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut in Ferrando as taught by Rice in order to prevent undesired movement of the supports 15.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the motivation of for modifying Ferrando in view of Rice is not derived from the objective evidence of record, according to MPEP 2143.01 I., in Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), an express written motivation in the references is not required. Instead, motivation to combine references may be found to address “nature of the problem to be solved”. Further, the motivation “provide additional structural support” is found in abstract of Rice. 
Examiner disagrees Rice’s support bracket 36 serves completely unrelated purposes. Both Ferrando and Rice are a ceiling support structure for objects suspend from the ceiling.
Further, in reviewing the structure of Ferrando, the supports 15 do not appear to be laterally supported and they only suspend from the ceiling. This causes the supports 15 pivots or flexes about the ceiling point 14 and not in their ideal position in Fig. 1. Thus, when installing the a/c unit 5, the claws 17 and 18 may not engage with the recesses 20. The modification of mounting the Rice’s support bracket 36 to supports 15 fixes the distance between the supports 15 for secure engagement in the claws 17, 18 and recesses 20. The supports 15 and cross support brackets 36 is a rectangular frame to provide additional structural support as acknowledged in Rice.
In response to applicant’s argument of claim 21 that Kramer does not teach a fastener extending through a strut, it is noted that the strut (Support 15) with a rotatable mounting bracket (end 18 of claw 16) as claimed is analogous to the door with a bracket 10 in Kramer. As noted above, both Ferrando and Kramer disclose a hook structure and it is obvious in the art to add a fastener through the end 20 of support 15 and the end 18 of claw 16, to fix the position of the claw 16 in support 15. In response to applicant’s argument that Ferrando discloses claw 16 is crimped to the end 20 of Ferrando’s mount 15 and no motivation to provide a fastener extending through claw 16 and mount 15, paragraph 0029 of Ferrando does not disclose a clear structure of the crimping, but only discloses a general crimping of ends 18 and 19 onto ends 15. Even though Ferrando discloses some crimping to fix the claw 16 and mount 15, one of ordinary skill in the art would still be motivated to provide a fastener between the end 18 of claw 16 and the end 20 of mount 15 in order to further fix the two, and thus further preventing the accidental falling of the a/c unit 5 as a result of the modification.
In response to applicant’s argument that the motivation of modifying Ferrando does not based on the objective evidence of record, as noted in the response for arguments of claim 13, an express written motivation in the references is not required and the motivation to combine references may be found to address “nature of the problem to be solved”. The hook structure holds its object only by its gravity and detachment occurs when the object is lifted or slid along the engagement surface. The solution (to prevent detachment, and in Ferrando, to prevent falling of the a/c unit 5) is either crimping ends of the claws in Ferrando or use a fastener to fix the claws/ hooks in Kramer. One of ordinary skill in the art would consider redundancy for safety measure. Thus the “nature of the problem to be solved” is identified and is identified and one of ordinary skill in the art would be motivated to also provide a fastener in the claws in Ferrando as a redundancy for safety.
Allowable Subject Matter
Claim 1-4, 6-9 and 12 are allowed; and
Claims 29 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A), fails to disclose or make obvious the subject matter in claim 1; and dependent claims 29 and 30, in particular, a first/second post-mount fastener configured to extend through the first/second rotatable part of the first/second mounting bracket and into the first/second side of the body of the chilled beam after the chilled beam is in a mounted state. Ferrando fails to disclose any fastener between the end 18 and end 20 on left side and end 19 and 20 on right side. Oishi fails to disclose a fastener extend through the first/second rotatable part. Even though a fastener through the end 18, 20; and ends 19 ,20 would have been obvious to fix the two in position (in view of the teaching of Kramer), such modification fails to disclose that the fastener goes into the first/second side of the body as required in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763